           Case 1:19-cr-00833-SHS Document 128 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ------------------------------------------------------   x
                                                          :   Case No. 19-cr-00833 (SHS)
 UNITED STATES OF AMERICA,                                :
                                                          :
                                                          :
                   -v.-                                   :
                                                          :
 ANTHONY CHEEDIE, et al.,                                 :
                                                          :
                                     Defendants.          :
                                                          :
 ------------------------------------------------------   x


                             DECLARATION OF RYAN P. POSCABLO

        Ryan P. Poscablo, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury as

follows:

        1.       I am an attorney in the law firm Riley Safer Holmes & Cancila LLP, and I am

counsel for Defendant Cameron Brewster (“Mr. Brewster”) in this action. I am admitted to the

bar of this Court. I submit this Declaration in support of Mr. Brewster’s Pretrial Omnibus

Motion for a Bill of Particulars and to Suppress Certain Evidence, Obtain Discovery, and Obtain

Other Related Relief (“Omnibus Motions”).

        2.       On November 16, 2020, my co-counsel Sandra Musumeci and I engaged in a

telephone conference call with AUSAs Kiersten A. Fletcher, Benet J. Kearney, and Robert B.

Sobelman, who represent the Government in the prosecution against Mr. Brewster.

        3.       During the call, we conferred about a variety of issues relevant to Mr. Brewster’s

Omnibus Motions, including our request for a bill of particulars to obtain further details about

the Government’s allegations about Mr. Brewster, our request for Brady material pertaining to




                                                          1
         Case 1:19-cr-00833-SHS Document 128 Filed 11/17/20 Page 2 of 2




Mr. Brewster, and our request for context surrounding approximately ten audio recordings

involving CW-3 and Mr. Brewster, as well as other audio recordings involving CW-3.

       4.      As relevant to the Omnibus Motions, the Government indicated on the call that

they have not identified any material that they view as Brady material concerning Mr. Brewster,

even after conducting reasonable investigation into Mr. Brewster’s representations in his brief

about an unnamed purported “victim” who was approached by a law enforcement agent and

denied that she had been victimized.

       5.      After good faith efforts by the prosecution and counsel for Mr. Brewster to

resolve the issues raised in the Omnibus Motions, as required pursuant to Local Criminal Rule

16.1, the parties continue to disagree. Accordingly, Mr. Brewster renews his request that the

Court grant the relief sought in the Omnibus Motions.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: November 17, 2020                        Respectfully submitted,

                                                      /s/ Ryan P. Poscablo
                                                      Ryan P. Poscablo
                                                      RILEY SAFER HOLMES & CANCILA LLP
                                                      200 Vesey Street, 24th Floor
                                                      New York, New York 10281
                                                      Phone: 212-660-1000
                                                      Fax: 212-660-1001
                                                      Email: rposcablo@rshc-law.com




                                                 2
